April 24, 2014 Securities and Exchange Commission treet, N.E. Washington, D.C.20549 Re:TFLIC Series Life Account Pre-Effective Amendment No. 2 to Registration Statement on Form N-6 for the Transamerica JourneySM NYpolicy File Nos. 333-192820; 811-8878 To the Commission: Pursuant to Rule 461 under the Securities Act of 1933, the undersigned, as Registrant and Principal Underwriter for the Transamerica JourneySM NY variable life insurance policy (the "Policy") of the Registrant, hereby requests acceleration of the effective date of the above-referenced Registration Statement filed on Form N-6 to on or before April 29, 2014, or as soon thereafter as reasonably practicable. TFLIC SERIES LIFE ACCOUNT (Registrant) By: TRANSAMERICA FINANCIAL LIFE INSURANCE COMPANY (“TFLIC”) TRANSAMERICA CAPITAL, INC. (“TCI”) (Principal Underwriter) /s/ Arthur D. Woods Arthur D. Woods Vice President and Counsel of TFLIC Assistant Vice President of TCI
